DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 07/01/2021.
Claims 1, 4, 9-13, 15-17 and 19-20 have been amended and are hereby entered.
Claims 8, 14 and 18 have been canceled.
Claims 1-7, 9-13, 15-17 and 19-20 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
Examiner notes that Applicant has amended the last paragraph of claim 1 to remove “wherein the signal generator circuitry generates the” which was recited in original claim 1. Examiner notes that the removal of this language from claim is not indicated via a strikethrough in amended claim 1, instead the language has just been removed. However, as corresponding independent claims 10 and 20 have this language removed via strikethrough, the amendment appears to be bona fide. Accordingly, Examiner has examined the claims on the merits. 
Response to Arguments
Applicant’s arguments, see page 12, filed 07/01/2021, with respect to the drawing objections of the 01/01/2021 Office Action have been fully considered and are persuasive. Specifically, the inclusion of reference character 400 overcomes the rejection. The objection of the drawings has been withdrawn. 
Applicant’s arguments, see page 12, filed 07/01/2021, with respect to the claim objections of claims 1, 10 and 20 in the 01/01/2021 Office Action have been fully considered and are persuasive. Specifically, the signal generator circuitry limitations have been redrafted as method steps. The objections of the claims 1, 10 and 20 have been withdrawn. 
Applicant’s arguments, see page 12, filed 07/01/2021, with respect to the 35 U.S.C. 112(b) rejections of claims 4 and 11-19 in the 01/01/2021 Office Action have been fully considered and are persuasive. Specifically, “the one or more associated accommodation facilities” has been removed from claims 4 and 13. Further, claims 11-13, 15-17 and 19 have been amended to depend on system claim 10 instead of the method claims. Claims 14 and 18 have been canceled. The 35 U.S.C. 112(b) rejections of claims 4 and 11-19 have been withdrawn. 
Applicant’s arguments, see pages 12-13, filed 07/01/2021, with respect to the 35 U.S.C. 101 rejections of claims 1-20 in the 01/01/2021 Office Action have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-20 have been maintained. 
Applicant argues that claims 1, 10 and 20 are “patentable subject matter in the form of a method, product, or system”. While Examiner agrees that claims 1, 10 and 20 fall into at least one of the four statutory categories, the claims must be further analyzed at Step 2A to determine if the claims are eligible. As discussed in the 35 U.S.C. 101 rejections in the 01/01/2021 Office Action and discussed in the rejection below, the claims recite an abstract idea (Step 2A Prong 1), the claims do not recite additional elements that integrate the judicial exception into a practical application (Step 2A Prong 2), and the claims do not recite additional elements that amount to significantly more than the judicial exception (Step 2B). Therefore, the claims are not patent eligible and the 35 U.S.C. 101 rejections are maintained.
  Applicant’s arguments, see pages 13-47, filed 07/01/2021, with respect to the 35 U.S.C. 103 rejections of claims 1-20 in the 01/01/2021 Office Action have been fully considered but are either not persuasive or moot. The 35 U.S.C. 103 rejections of claims 1-20 have been maintained.
Regarding independent claim 1, Applicant argues that Benvenuti does not teach receiving historical data from a first region of a geographic region. Examiner respectfully 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first region may be of any particular shape or size (page 15)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The argument regarding the fetching the historical data from social-networking sites and third party databases is moot in view of Ettl et al. (U.S. Pre-Grant Publication No. 2017/0061463, hereafter known as Ettl).
In response to applicant's arguments against the references individually, particularly the argument that Philips does not teach the determination occurring in real-time, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Specifically, the combination of Benvenuti in view of Philips and Weissman teaches the determination occurring in real-time. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Regarding Applicant’s arguments on page 17, Applicant argues that Benvenuti does not teach receiving seasonality data from a second region of a geographical region. Examiner respectfully disagrees. As discussed above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Benvenuti teaches in [0057] "For example, if the rule conditions 452 specify a standard room on a Saturday during the summer, competitor set module 410 may determine the prices charged by each of the potential competitors under those conditions" for second seasonality data. Philips [0058] teaches "if the systems described above are used for hotels, the system could determine historical pricing averages for a particular hotel room grade (i.e., suite) in a particular city, and 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., method of determination of the second region of the geographical region and the second region may be of any particular shape or size (page 17)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The argument regarding the receiving seasonality data and clickstream data from social-networking sites and third party databases is moot in view of Ettl et al. (U.S. Pre-Grant Publication No. 2017/0061463, hereafter known as Ettl).
Regarding Applicant’s arguments on page 17, Applicant argues that Weissman does not teach receiving clickstream data from the plurality of sources. Examiner respectfully disagrees. As discussed above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Philips [0033] "reservation systems 16, such as, for example, airline website booking sites, ticketing services may periodically "push" data to the database 17 in order to populate the database 17 with…near-real-time data related to the plurality of first travel products". Philips teaches in [0058] "if the systems described above are used for hotels, the system could determine historical pricing averages for a particular hotel room grade (i.e., suite) in a particular city, and for a particular season." The city is the geographic region. A city can be a geographic region per instant specification page 12 line 13. Therefore, it is in the combination of Benvenuti, Philips and Weissman that this feature is taught.
Regarding Applicant’s arguments on page 20, the argument regarding collecting a first set of data from social-networking sites and third party databases is moot in view of Ettl et al. (U.S. Pre-Grant Publication No. 2017/0061463, hereafter known as Ettl).
Regarding Applicant’s arguments on page 20, Applicant argues that Benvenuti does not teach receiving a second set of data from a third region of a geographical region. Examiner respectfully disagrees. As discussed above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Benvenuti teaches in [0055] "Referring to FIG. 6, at block 610, method 600 identifies a plurality of potential competitors for a travel property. The potential competitors may include other travel properties that share similar attributes, such as location, size, rating, etc. In one embodiment, the potential competitors may include those travel properties listed as competitors by a third party service, such as Smith Travel Research, Inc." and [0057] "For example, if the rule conditions 452 specify a standard room on a Saturday during the summer, competitor set module 410 may determine the prices charged by each of the potential competitors under those conditions". Phillips teaches in [0058] "if the systems described above are used for hotels, the system could determine historical pricing averages for a particular hotel room grade (i.e., suite) in a particular city, and for a particular season." City is third region, per instant spec page 17 lines 3-4 "the third region of the geographical region is identical to the second region of the geographical region". Therefore, it is in the combination of Benvenuti and Philips that this feature is taught.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., method of determination of the third region of the geographical region and the third region may be of any particular shape or size (pages 20-21) as well as the two step classification of competitor data from the second set of data (page 21)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
On page 21, Applicant further argues that Benvenuti does not mention second historical data, second seasonality data, pricing data, and miscellaneous data in the competitor data. Examiner respectfully disagrees. Benvenuti teaches these features in [0057] "For example, if the rule conditions 452 specify a standard room on a Saturday during the summer, competitor set module 410 may determine the prices charged by each of the potential competitors under those conditions" for historical and seasonality data, [0058] "competitor set module 410 may include any competitor that is within a certain threshold difference from the price of the target travel property (e.g., +/−$25 or +/−% 15)" for pricing data, and [0055] "Referring to FIG. 6, at block 610, method 600 identifies a plurality of potential competitors for a travel property. The potential competitors may include other travel properties that share similar attributes, such as location, size, rating, etc." for miscellaneous data.
Regarding the arguments on page 24, Applicant argues that Benvenuti alone or Benvenuti in view of Philips does not teach the determination based on hardware run algorithms in real time. Examiner respectfully disagrees. As discussed above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Benvenuti teaches in [0075] “The data storage device 918 may include a machine-accessible storage medium 928, on which is stored one or more set of instructions 922 (e.g., software) embodying any one or more of the methodologies of functions described herein. The instructions 922 may also reside, completely or at least partially, within the main memory 904 and/or within the processing device 902 during execution thereof by the computer system 900” algorithms 922 executed by hardware computer system 900 to determining optimal price. As discussed below, Weissman teaches the determination in real-time in [0053] “At block 440, method 400 receives a travel analytic query corresponding to the travel property. In one embodiment, profit optimization module 116 receives a request for travel data…Profit optimization module 116 may use the requested data to perform travel analytics including for example…determining a price for rooms at the property on that date that will 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determining the optimal price based on all performance metrics ADR, ARR and RevPar (page 24)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant’s arguments regarding independent claims 10 and 20 on pages 24-47, the arguments are repeated from the claim 1 arguments. Therefore, the same analysis provided above applies to the corresponding claim 10 and claim 20 arguments.
Applicants arguments regarding the dependent claims on page 47 are not persuasive because, as discussed above, the independent claims are not patentable over the prior art. Therefore, the 35 U.S.C. rejections of claims 2-9 and 11-19 are maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-13, 15-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites gathering data to use for determining the optimal price to maximize revenue of an accommodation facility. 
Claim 1 recites the concept of gathering data to use for determining the optimal price to maximize revenue of an accommodation facility which is a certain method of organizing human activity including managing commercial interactions. A method for optimizing revenue by determining the price of an accommodation facility, the method comprising: fetching a first historical data associated with the accommodation facility, wherein the first historical data is fetched from a first region of a geographical region, wherein the geographical region is a physical area comprising the accommodation facility and one or more accommodation facilities similar to the accommodation facility, wherein the first historical data is fetched from a plurality of sources; obtaining a first seasonality data associated with the accommodation facility, wherein the first seasonality data is obtained from a second region of the geographical region, wherein the first seasonality data is obtained from the plurality of sources; receiving a clickstream data associated with the accommodation facility in real-time, wherein the clickstream data is received from the plurality of sources; collecting a first set of data associated with the accommodation facility, wherein the first set of data is collected from the plurality of sources; obtaining a second set of data associated with one or more accommodation facilities similar to the accommodation facility, wherein the second set of data is obtained from a third region of the geographical region, wherein the second set of data is obtained from the plurality of sources; extracting a competitor data from the obtained second set of data associated with the one or more accommodation facilities similar to the accommodation facility, wherein the competitor data comprises a second historical data, a second seasonality data, a pricing data and miscellaneous data associated with the one or more accommodation facilities similar to the accommodation facility, wherein extract[ing] the competitor data from the obtained second set of 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of an accommodation facility pricing system with a processor, a data warehouse, a database, third-party databases, social networking sites, web-based platforms, a signal generator circuitry embedded inside a computing device, and hardware-run algorithms. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Furthermore, the method being “computer-implemented” similarly amounts to no more than generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Claims 2-7 and 9 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 10 recites the concept of gathering data to use for determining the optimal price of an accommodation facility which is a certain method of organizing human activity including managing commercial interactions. A method for determining price of an accommodation facility for optimizing revenue generated by the accommodation facility, the method comprising: fetching a first historical data associated with the accommodation facility, wherein the first historical data is fetched from a first region of a geographical region, wherein the geographical region is a physical area comprising the accommodation facility and one or more accommodation facilities similar to the accommodation facility, wherein the first historical data is fetched from a plurality of sources; obtaining a first seasonality data associated with the accommodation facility, wherein the first seasonality data is obtained from a second region of the geographical region, wherein the first seasonality data is obtained from the plurality of sources; receiving a clickstream data associated with the accommodation facility in real-time, 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a computer system, one or more processors, a memory, an accommodation facility pricing system, a data warehouse, a database, third-party databases, social networking sites, web-based platforms, a signal generator circuitry embedded inside a computing device, and hardware-run algorithms. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system, one or more processors, a memory, an accommodation facility pricing system, a data warehouse, a database, third-party databases, social networking sites, web-based platforms, a signal generator circuitry embedded inside a computing device, and hardware-run algorithms amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 11-13, 15-17 and 19 further limit the abstract idea of claim 10 without adding any new additional elements. Therefore, by the analysis of claim 10 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 20 recites the concept of gathering data to use for determining the optimal price of an accommodation facility which is a certain method of organizing human activity including managing commercial interactions. A method for optimizing revenue by determining the price of an accommodation facility, the method comprising: fetching a first historical data associated with 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a non-transitory computer-readable storage medium, at least one processor, an accommodation facility pricing system, a data warehouse, a database, third-party databases, social networking sites, web-based platforms, a signal generator circuitry embedded in a computing device, and hardware-run algorithms. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer-readable storage medium, at least one processor, an accommodation facility pricing system, a data warehouse, a database, third-party databases, social networking sites, web-based platforms, a signal generator circuitry embedded in a computing device, and hardware-run algorithms amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-13, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benvenuti et al. (U.S. Pre-Grant Publication No. 2015/0310570, hereafter known as Benvenuti) in view of Phillips (U.S. Pre-Grant Publication No. 2007/0061174, hereafter known as Phillips), further in view of Weissman (U.S. Pre-Grant Publication No. 2016/0132790, hereafter known as Weissman) and Ettl et al. (U.S. Pre-Grant Publication No. 2017/0061463, hereafter known as Ettl).
Regarding claim 1, Benvenuti teaches:
A computer-implemented method for optimizing revenue by determining the price of an accommodation facility
the computer-implemented method comprising: fetching, at an accommodation facility pricing system with a processor, a first historical data associated with the accommodation facility (see [0050] “Historical transactions 522 may include the number of bookings made at the property in the past…In other embodiments, some other historical transaction data may be used…historical transaction data 522 may be obtained from the booking engine or central reservation system associated with the property”)
wherein the first historical data is fetched from a first region  (see instant specification page 12 lines 16-18 "In another embodiment of the present disclosure, the first region of the geographical region is one or more sub-regions of the geographical region encapsulating the accommodation facility." Historical data “may include the number of bookings made at the property in the past” per Benvenuti [0050], so the property’s footprint is the first region)
wherein the plurality of sources comprises at least one of a data warehouse, a database,  (see [0029] “profit optimization module 116 is connected to a data store 350, which may be a file system, database or other data management layer resident on a data storage device, such as one of storage devices 119, and may include a disk drive, RAM, ROM, database, etc.”)
receiving, at the accommodation facility pricing system with the processor, a clickstream data associated with the accommodation facility (see [0049] “In one embodiment, the processing flow 500 begins with determining a capacity for the property on a given day at block 510.…The capacity may take into account several factors including, among others, previous bookings 516...Previous bookings 516 may a number of rooms that were previously booked by guests for the day of arrival. These bookings may be 
collecting, at the accommodation facility pricing system with the processor, a first set of data associated with the accommodation facility (see [0052] “Post optimization rules 540 can be used to vary the final price 550 from the optimized shadow price 530 according to preferences of the property owner/manager. Post optimization rules 540 may have default settings or alternatively may be controlled by the property owner/manager or by any user of the pricing rules engine 117. In one embodiment, price elasticity and the propensity of customers to pay a certain price, can be determined from the lost business data 524. This information can be incorporated in the post optimization rules 540 to modify the optimized shadow price 530” and [0053] “the post optimization rules 540 can also be based on marketing or management decisions. For example, the manager of a property may want rooms at his hotel to be priced on a specific channel at least $10 above a competing property”. Per instant specification page 16 lines 16-17 “the first set of data includes price strategy of the accommodation facility.”)
wherein the first set of data is collected from the plurality of sources (see [0052] “price elasticity and the propensity of customers to pay a certain price, can be determined from the lost business data 524” and [0053] “the post optimization rules 540 can also be based on marketing or management decisions”. Pricing strategy rules can come from both data and user input)
obtaining, at the accommodation facility pricing system with the processor, a second set of data associated with one or more accommodation facilities similar to the accommodation facility (see Fig. 6 step 610 and [0055] "Referring to FIG. 6, at block 610, method 600 identifies a plurality of potential competitors for a travel property. The 
extracting, at the accommodation facility pricing system with the processor, a competitor data from the obtained second set of data associated with the one or more accommodation facilities similar to the accommodation facility, (see [0058] "At block 640, method 600 determines, based on a result of the pricing correlation, at least one of the plurality of potential competitors to be included in a competitor set.")
wherein the competitor data comprises a second historical data, a second seasonality data, a pricing data and miscellaneous data associated with the one or more accommodation facilities similar to the accommodation facility (see [0057] "For example, if the rule conditions 452 specify a standard room on a Saturday during the summer, competitor set module 410 may determine the prices charged by each of the potential competitors under those conditions" for historical and seasonality data, [0058] "competitor set module 410 may include any competitor that is within a certain threshold difference from the price of the target travel property (e.g., +/−$25 or +/−% 15)" for pricing data, and [0055] "Referring to FIG. 6, at block 610, method 600 identifies a plurality of potential competitors for a travel property. The potential competitors may include other travel properties that share similar attributes, such as location, size, rating, etc." for miscellaneous data)
wherein the accommodation facility pricing system with the processor extracts the competitor data from the obtained second set of data based on mapping of the first historical data, the first seasonality data, the clickstream data, and the first set of data with the second set of data wherein the mapping is done based on a plurality of factors (see [0055] “The potential competitors may include other travel properties that share similar attributes, such as location, size, rating, etc.” for mapping first data of property location, [0057] “For example, if the rule conditions 452 specify a standard room on a Saturday during the summer, competitor set module 410 may determine the prices charged by each of the potential competitors under those conditions and determine which are most comparable to the price of the target travel property” for mapping historical data of previous prices charged and seasonality data of comparing prices in the summer, as well as [0040] “the capacity of the hotel or the forecasted demand for the day of arrival may also be rule conditions. For example, different competitor sets may be defined for when the bookings at the property are above or below a certain level” for mapping clickstream data of rooms currently booked for the arrival date. As shown in above citations, a plurality of factors are used to extract competitor data)
and generating, by a signal generator circuitry embedded inside a computing device hosting the accommodation facility pricing system with the processor, a signal for determining an optimal price of the accommodation facility based on analysis of the fetched first historical data, the obtained first seasonality data, the received clickstream data, the collected first set of data and the extracted competitor data from the second set of data, wherein the determination is done based on hardware-run algorithms  (see [0073] "Processing device 902 may also be one or more special-purpose processing devices such as an application specific integrated circuit (ASIC)" and [0073] "The processing device 902 is configured to execute processing logic 926 for performing the operations and steps discussed herein" and [0075] “The data storage device 918 may include a machine-accessible storage medium 928, on which is stored one or more set of instructions 922 (e.g., software) embodying any one or more of the methodologies 
Regarding seasonality, Benvenuti also teaches in [0038] that the factors that can affect which properties are included in the competitor set “include, for example…a season of the year”. Benvenuti also teaches “Other post optimization rules 540 can deal with minimum selling rate by day of week and/or season” in [0053]. When discussing obtaining a second set of data associated with one or more accommodation facilities similar to the accommodation facility, Benvenuti discusses that “The potential competitors may include other travel properties that share similar attributes, such as location…” in [0039]. Benvenuti considers obtaining historical and previous booking data from different sources in [0050] (“historical transaction data 522 may be obtained from the booking engine or central reservation system associated with the property”) and [0049] (“previous bookings 516 are obtained from a booking engine or central reservation system associated with the property”), but Benvenuti doesn’t explicitly teach obtaining the historical and previous booking data from a plurality of sources. Benvenuti implies in [0017] that the price determination is done in real-time (“the pricing rules engine automatically adjusts the offer price for the given room at the given hotel on the given day without requiring any user action”), but does not explicitly teach that it is done in real-time. Benvenuti also does not explicitly teach a geographic region, obtaining a first seasonality data associated with the accommodation facility from a second region from the plurality of sources, and the second data being obtained from a third region from the plurality of sources. However, Phillips teaches: 
a geographical region
wherein the geographical region is physical area comprising the accommodation facility and one or more accommodation facilities similar to the accommodation facility (see [0058] "if the systems described above are used for hotels, the system could determine historical pricing averages for a particular hotel room grade (i.e., suite) in a particular city, and for a particular season." The city is the geographic region. A city can be a geographic region per instant specification page 12 line 13. Hotels with suites are similar hotels)
wherein the first historical data is fetched from a plurality of sources (see [0033] "reservation systems 16, such as, for example, airline website booking sites, ticketing services may periodically "push" data to the database 17 in order to populate the database 17 with historical…data related to the plurality of first travel products")
obtaining, at the accommodation facility pricing system with the processor, a first seasonality data associated with the accommodation facility (see [0058] "if the systems described above are used for hotels, the system could determine historical pricing averages for a particular hotel room grade (i.e., suite) in a particular city, and for a particular season.")
wherein the first seasonality data is obtained from a second region of the geographical region (see [0058] "if the systems described above are used for hotels, the system could determine historical pricing averages for a particular hotel room grade (i.e., suite) in a particular city, and for a particular season." Per instant specification page 14 lines 5-7 “the second region may include…one or more sub-regions of the geographical region”. A city is a second region including all sub-regions of the geographical region of the city.)
wherein the first seasonality data is obtained from the plurality of sources (see [0033] "reservation systems 16, such as, for example, airline website booking sites, ticketing 
a clickstream data associated with the accommodation facility  (see [0033] "reservation systems 16, such as, for example, airline website booking sites, ticketing services may periodically "push" data to the database 17 in order to populate the database 17 with…near-real-time data related to the plurality of first travel products")
wherein the second set of data is obtained from a third region of the geographical region (see [0058] "if the systems described above are used for hotels, the system could determine historical pricing averages for a particular hotel room grade (i.e., suite) in a particular city, and for a particular season." city is third region, per instant spec page 17 lines 3-4 "the third region of the geographical region is identical to the second region of the geographical region")
wherein the second set of data is obtained from the plurality of sources (see [0033] "reservation systems 16, such as, for example, airline website booking sites, ticketing services may periodically "push" data to the database 17 in order to populate the database 17 with historical and/or near-real-time data related to the plurality of first travel products")
wherein the competitor data comprises a second historical data (see [0058] "if the systems described above are used for hotels, the system could determine historical pricing averages for a particular hotel room grade (i.e., suite) in a particular city" for historical data)
It would have been obvious at the time of filing for one of ordinary skill in the art to combine the teachings of Phillips with Benvenuti. Obtaining seasonality data and historical competitor data allows the system in Phillips to “compare such [[pricing]] averages to detected 
The combination of Benvenuti and Phillips does not explicitly teach that the clickstream data associated with the accommodation facility is received in real-time (although Philips [0033] teaches it is received in “near-real-time”), that the plurality of sources comprises social-networking sites and third-party databases, and that determination is done in real-time. However, Weissman teaches:
wherein the determination is done in real-time (see [0053] “At block 440, method 400 receives a travel analytic query corresponding to the travel property. In one embodiment, profit optimization module 116 receives a request for travel data…Profit optimization module 116 may use the requested data to perform travel analytics including for example…determining a price for rooms at the property on that date that will increase or optimize a profit, or any other travel analytic query” and [0055] “At block 480, method 400 executes the travel analytic query using travel data from either the corresponding cache entry or the raw travel data” and [0056] “the operations at blocks…480 occur at an analytic query runtime. Runtime is the time when a user of the analytics system requests a report or a time when a scheduled task is automatically performed. It is at this runtime when an analytic query is received requesting some underlying data in order to perform the desired analysis or generate the report” as well as [0020] “If a runtime query needs data that is not in the cache, it can always go to the raw source data”)
One of ordinary skill in the art would have recognized that applying the known technique of real-time price determination in Weissman to determining an optimal price of an accommodation facility in the combination of Benvenuti and Phillips would have yielded predictable results and resulted in an improved system. It would have been recognized that 
The combination of Benvenuti, Philips, and Weissman still does not explicitly teach that the clickstream data associated with the accommodation facility is received in real-time (although Philips [0033] teaches it is received in “near-real-time”) and that the plurality of sources comprises social-networking sites and third-party databases. However, Ettl teaches:
the plurality of sources comprises at least one of a data warehouse, a database, third-party databases, social-networking sites, and web-based platforms (see [0018] “Social media data refers to information or data created by individual users, for example, on computer sites such as computer-implemented social network sites or platforms that allow users to post and share information. Examples of social network sites or platforms may include, but are not limited to, microblogging sites, wikis, opinion sites, and others. Social network sites or platforms generally allow users to share content, e.g., text, pictures, media or multimedia content” web platforms and social networking sites and [0052] “For instance, market segment based offer (revenue management) systems used by airline and hotel companies, and other travel and non-travel based market segment based offer systems rely on various sources of aggregate level of data such as unconstrained supply and demand forecasts, optimization, and competitor prices. Personalized pricing solutions leverage individual customer level data, which enables the company to estimate individual customer's valuations on products, services, and reward points” and [0060] “other hardware and/or software components could be used in 
receiving, at the accommodation facility pricing system with the processor, a clickstream data associated with the accommodation facility in real-time (see [0014] “System, method and techniques may be provided that monitor, e.g., all customer and market data including but not limited to a user's click-stream and social media activities, for example, on an online social network, and analyze the data associated with the user's click-stream and social media activities…Such analysis, in one aspect, may determine the best personalized offerings, e.g., using real-time data about customers” real-time clickstream data used to generate price offerings)
One of ordinary skill in the art would have recognized that applying the known technique of Ettl to the combination of Benvenuti, Philips and Weissman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ettl to the teaching of the combination of Benvenuti, Philips and Weissman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such usage of social networking data and real-time clickstream data. Further, applying real-time clickstream and social media data collection and analysis to determine a price to the combination of Benvenuti, Philips and Weissman would have been recognized by one of ordinary skill in the art as resulting in an 
Regarding claim 2, the combination of Benvenuti, Phillips, Weissman and Ettl teaches all of the limitations of claim 1 above. Benvenuti further teaches:
wherein the determination of pricing of the accommodation facility comprises determining price of a single room, a double room, rooms with specific-sized beds, one or more types of rooms, a single floor, one or more floors or a combination thereof (see [0045] “Room type price modifiers may include increases or decreases offered by the travel property off of a standard rate for different room types. For example, a standard room (e.g., a room with one king size bed) may be priced at a standard rate. Different rooms types may be priced based on that standard rate. For example, a room with two queen size beds, a junior suite, or a full suite may have different prices”)
Regarding claim 3, the combination of Benvenuti, Phillips, Weissman and Ettl teaches all of the limitations of claim 1 above. Benvenuti further teaches:
wherein the accommodation facility comprises at least one of a hotel, a guesthouse, a camp site, a holiday home, communal accommodation, village hotel, and other accommodation (see [0048] “The various modules and components may be described in regards to their roles in determining a price for one unit of lodging (e.g., a hotel room) that will optimize the profit for the owner of the property.”)
Regarding claim 4, the combination of Benvenuti, Phillips, Weissman and Ettl teaches all of the limitations of claim 1 above. Benvenuti teaches, as discussed above, that the property is the first region in [0050]. Phillips further teaches:
wherein the first region of the geographical region comprises one or more sub-regions of the geographical region
wherein the second region of the geographical region comprises one or more sub- regions from union of the first region and the geographical region (see [0058] "if the systems described above are used for hotels, the system could determine historical pricing averages for a particular hotel room grade (i.e., suite) in a particular city, and for a particular season." The city is the second region. Per instant specification page 14 lines 5-7 “the second region may include…one or more sub-regions of the geographical region”. The city is a second region including all sub-regions of the geographical region of the city. Further, the city necessarily comprises one or more sub-regions from the union of the travel property and the city itself.)
and wherein the third region of the geographical region comprises one or more sub-regions from union of the second region and the geographical region (see [0058] "if the systems described above are used for hotels, the system could determine historical pricing averages for a particular hotel room grade (i.e., suite) in a particular city, and for a particular season." The city is the third region. Per instant spec page 17 lines 3-4 "the third region of the geographical region is identical to the second region of the geographical region". Further, the city (as a third region) necessarily comprises one or more sub-regions from the union of the city (second region) with itself (as the geographical region).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the more detailed region information of Phillips for the more general region information of the combination of Benvenuti and Phillips. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 6, the combination of Benvenuti, Phillips, Weissman and Ettl teaches all of the limitations of claim 1 above. Benvenuti further teaches:
wherein the first historical data comprises past data associated with the accommodation facility (see [0050] “Historical transactions 522 may include the number of bookings made at the property in the past.”)
wherein the first historical data comprises past occupancy data, past pricing data and past miscellaneous data associated with the accommodation facility (see [0050] “Historical transactions 522 may include the number of bookings made at the property in the past…trends may develop over time for the same day of the week. Thus, historical transactions 522 may include, for example, the number of bookings made for the same day of the week as the day of arrival during some number of previous weeks. In another embodiment, historical transactions 522 may include the number of bookings made within some period of time (e.g., 5 days) of the day of arrival during some number of previous weeks. In other embodiments, some other historical transaction data may be used. Lost business information 524 may include regrets and denials that did not result in an actual booking for the property. Regrets are generated when a potential customer searches for or inquires about a room at the property but does not ultimately book the room. Denials are generated when a potential customer is unable to book a room because either the property or the specific room type that they are searching for is sold out or otherwise unavailable on the day of arrival.” and [0051] “the shadow price is determined based on prices charged in historical transactions 522”)
Regarding claim 7, the combination of Benvenuti, Phillips, Weissman and Ettl teaches all of the limitations of claim 1 above. Benvenuti further teaches:
wherein the competitor data is a subset of the second set of data
wherein the competitor data is extracted from the second set of data (see [0058] “At block 640, method 600 determines…at least one of the plurality of potential competitors to be included in a competitor set.”)
Regarding claim 9, the combination of Benvenuti, Phillips, Weissman and Ettl teaches all of the limitations of claim 1 above. Benvenuti further teaches:
wherein the plurality of factors comprises of at least one of location, capacity, room typology, services offered, room service, client type, room facilities, sales channels, online reputation, brand name, marketing and sales strategy, ratings, and price strategy (see [0055] “The potential competitors may include other travel properties that share similar attributes, such as location, size, rating, etc.” and [0038] “a given travel property may compete with one group of properties for more expensive suite customers and with another group for cheaper standard room customers.”)
Regarding claim 10, Benvenuti teaches:
A computer system comprising: one or more processors(see Fig. 9 and [0071] “FIG. 9 illustrates a diagrammatic representation of a machine in the exemplary form of a computer system 900 within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed” and [0073] “Processing device 902 represents one or more general-purpose processing devices”)
a signal generator circuitry embedded inside a computing device for generating a signal (see [0073] "Processing device 902 may also be one or more special-purpose processing devices such as an application specific integrated circuit (ASIC)")
and a memory coupled to the one or more processors, the memory for storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method for determining price of an accommodation facility for optimizing revenue generated by the accommodation facility (see [0072] “The exemplary computer system 900 includes a processing device 902, a main memory 904…” and [0075] “The data storage device 918 may include a machine-accessible storage medium 928, on which is stored one or more set of instructions 922 (e.g., software) embodying any one or more of the methodologies of functions described herein. The instructions 922 may also reside, completely…, within the main memory 904…during execution thereof”)
For the remaining limitations of claim 10 please see the rejection of claim 1 above.
Regarding claim 11, the combination of Benvenuti, Phillips, Weissman and Ettl teaches all of the limitations of claim 10 above. Benvenuti further teaches:
wherein the determination of pricing of the accommodation facility comprises determining price of a single room, a double room, rooms with specific-sized beds, one or more types of rooms, a single floor, one or more floors or a combination thereof (see [0045] “Room type price modifiers may include increases or decreases offered by the travel property off of a standard rate for different room types. For example, a standard room (e.g., a room with one king size bed) may be priced at a standard rate. Different rooms types may be priced based on that standard rate. For example, a room with two queen size beds, a junior suite, or a full suite may have different prices”)
Regarding claim 12, the combination of Benvenuti, Phillips, Weissman and Ettl teaches all of the limitations of claim 10 above. Benvenuti further teaches:
wherein the accommodation facility comprises at least one of a hotel, a guesthouse, a camp site, a holiday home, communal accommodation, village hotel, and other accommodation
Regarding claim 13, the combination of Benvenuti, Phillips, Weissman and Ettl teaches all of the limitations of claim 10 above. Benvenuti teaches, as discussed above, that the property is the first region in [0050]. Phillips further teaches:
wherein the first region of the geographical region comprises one or more sub-regions of the geographical region (Using the first region of the accommodation facility as defined in Benvenuti [0050], the travel property is necessarily a sub-region of the city in Phillips [0058])
wherein the second region of the geographical region comprises one or more sub- regions from union of the first region and the geographical region (see [0058] "if the systems described above are used for hotels, the system could determine historical pricing averages for a particular hotel room grade (i.e., suite) in a particular city, and for a particular season." The city is the second region. Per instant specification page 14 lines 5-7 “the second region may include…one or more sub-regions of the geographical region”. The city is a second region including all sub-regions of the geographical region of the city. Further, the city necessarily comprises one or more sub-regions from the union of the travel property and the city itself.)
and wherein the third region of the geographical region comprises one or more sub-regions from union of the second region and the geographical region
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the more detailed region information of Phillips for the more general region information of the combination of Benvenuti and Phillips. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 16, the combination of Benvenuti, Phillips, Weissman and Ettl teaches all of the limitations of claim 10 above. Benvenuti further teaches:
wherein the first historical data comprises past data associated with the accommodation facility (see [0050] “Historical transactions 522 may include the number of bookings made at the property in the past.”)
wherein the first historical data comprises past occupancy data, past pricing data and past miscellaneous data associated with the accommodation facility (see [0050] “Historical transactions 522 may include the number of bookings made at the property in the past…trends may develop over time for the same day of the week. Thus, historical transactions 522 may include, for example, the number of bookings made for the same day of the week as the day of arrival during some number of previous weeks. In another embodiment, historical transactions 522 may include the number of bookings made within some period of time (e.g., 5 days) of the day of arrival during some number of previous weeks. In other embodiments, some other historical transaction data may be used. Lost business information 524 may include regrets and denials that did not result in an actual booking for the property. Regrets are generated when a potential customer searches for or inquires about a room at the property but does not ultimately book the room. Denials are generated when a potential customer is unable to book a room because either the property or the specific room type that they are searching for is sold 
Regarding claim 17, the combination of Benvenuti, Phillips, Weissman and Ettl teaches all of the limitations of claim 10 above. Benvenuti further teaches:
wherein the competitor data is a subset of the second set of data (see [0054] “The processing logic is configured to dynamically determine which travel properties, from a group of potential competitors, to include in a competitor set”)
wherein the competitor data is extracted from the second set of data (see [0058] “At block 640, method 600 determines…at least one of the plurality of potential competitors to be included in a competitor set.”)
Regarding claim 19, the combination of Benvenuti, Phillips, Weissman and Ettl teaches all of the limitations of claim 10 above. Benvenuti further teaches:
wherein the plurality of factors comprises of at least one of location, capacity, room typology, services offered, room service, client type, room facilities, sales channels, online reputation, brand name, marketing and sales strategy, ratings, and price strategy (see [0055] “The potential competitors may include other travel properties that share similar attributes, such as location, size, rating, etc.” and [0038] “a given travel property may compete with one group of properties for more expensive suite customers and with another group for cheaper standard room customers.”)
Regarding claim 20, Benvenuti teaches:
A non-transitory computer-readable storage medium encoding computer executable instructions that, when executed by at least one processor, performs a method for optimizing revenue by determining price of an accommodation facility, the method comprising (see [0075] “The data storage device 918 may include a machine-accessible storage medium 928, on which is stored one or more set of instructions 922 (e.g., 
For the remaining limitations of claim 20, please see claim 1 above.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Benvenuti in view of Phillips, further in view of Weissman, Ettl and https://en.wikipedia.org/wiki/Ritu_(Indian_season) (hereafter known as Wikipedia).
Regarding claim 5, the combination of Benvenuti, Phillips, Weissman and Ettl teaches all of the limitations of claim 1 above. Benvenuti further teaches "The rule conditions 452 may include factors that affect which travel properties are included in the current competitor set 456. These factors can include, for example, a day of the week, a season of the year...For example, a certain group of properties may be more relevant competitors in the summer, while a different group is more relevant in the winter" in [0038]. Phillips further teaches:
wherein the first seasonality data comprises data associated with the accommodation facility based on a plurality of seasons (see [0058] "if the systems described above are used for hotels, the system could determine historical pricing averages for a particular hotel room grade (i.e., suite) in a particular city, and for a particular season.")
wherein the plurality of seasons comprises  (see [0058] " The present invention can be used to assess pricing and/or sales volume parameters associated with rail and bus fares, hotel rates, cruise fares, car rental pricing, events pricing and ticketing (including sports and leisure activities), etc….the system could be used to generate an average number of luxury cars rented from a particular airport rental facility on a summer weekday")
wherein the first seasonality data comprises occupancy data, pricing data, and miscellaneous data associated with the accommodation facility (see [0048] "the determining step 210 may also comprise accessing a memory device 22 (see FIG. 1B, for example) having a travel product cache 30 containing parameter data (such as, for 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the more detailed seasonality data of Phillips for the more general seasonality data of the combination of Benvenuti and Phillips. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The combination of Benvenuti, Phillips, Weissman and Ettl still does not teach the plurality of seasons comprising spring, monsoon, autumn, pre-winter and winter. However, Wikipedia teaches:
wherein the plurality of seasons comprises spring, summer, monsoon, autumn, pre-winter, and winter (see “English” column on right side of table listing the seasons)
It would have been obvious to one of ordinary skill in the art at the time of filing to include the additional seasons as taught by Wikipedia in the combination of Benvenuti, Phillips, Weissman and Ettl, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 15, the combination of Benvenuti, Phillips, Weissman and Ettl teaches all of the limitations of claim 10 above. Benvenuti further teaches “"The rule conditions 452 may include factors that affect which travel properties are included in the current competitor set 456. 
wherein the first seasonality data comprises data associated with the accommodation facility based on a plurality of seasons (see [0058] "if the systems described above are used for hotels, the system could determine historical pricing averages for a particular hotel room grade (i.e., suite) in a particular city, and for a particular season.")
wherein the plurality of seasons comprises  (see [0058] " The present invention can be used to assess pricing and/or sales volume parameters associated with rail and bus fares, hotel rates, cruise fares, car rental pricing, events pricing and ticketing (including sports and leisure activities), etc….the system could be used to generate an average number of luxury cars rented from a particular airport rental facility on a summer weekday")
wherein the first seasonality data comprises occupancy data, pricing data, and miscellaneous data associated with the accommodation facility (see [0048] "the determining step 210 may also comprise accessing a memory device 22 (see FIG. 1B, for example) having a travel product cache 30 containing parameter data (such as, for example historical pricing data and/or historical sales volume data) associated with each of the plurality of first travel products within the at least one travel product category." and [0030] "Such parameters may include, for example, pricing information, number of products sold at a given price, availability information, and other information for various travel product suppliers, such as hoteliers, airlines, car rental companies, etc.")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The combination of Benvenuti, Phillips, Weissman and Ettl still does not teach the plurality of seasons comprising spring, monsoon, autumn, pre-winter and winter. However, Wikipedia teaches:
wherein the plurality of seasons comprises spring, summer, monsoon, autumn, pre-winter, and winter (see “English” column on right side of table listing the seasons)
It would have been obvious to one of ordinary skill in the art at the time of filing to include the additional seasons as taught by Wikipedia in the combination of Benvenuti, Phillips, Weissman and Ettl, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al. (“Modeling hotel room price with geographically weighted regression” published December 2011) teaches geographically weighted hotel room pricing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                   /GEORGE CHEN/Primary Examiner, Art Unit 3628